Citation Nr: 1629688	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than December 7, 2009, for the assignment of an increased evaluation for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified during a Board hearing, held by the undersigned, in May 2016.  A copy of the hearing transcript (Transcript) is of record.


FINDING OF FACT

The evidence of record indicates that the use of a continuous airway pressure (CPAP) machine was required within one year of December 7, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to December 7, 2009, for a 50 percent evaluation for sleep apnea have been met.  38 U.S.C.A. § 5110 (West 2014); 
38 C.F.R. §§ 3.400, 4.130 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, while a March 2010 rating decision granted entitlement to a 50 percent evaluation for sleep apnea, the Veteran contends that an effective date prior to December 7, 2009, is warranted.  In support, he testified that said disability met the criteria for a 50 percent rating within one year prior to December 7, 2009.  Per the Veteran, he made an appointment for a second polysomnogram on October 28, 2009, which provides evidence that his symptoms had worsened as of that time.  The Veteran further noted his competency to report an increase in severity.  See Transcript, p. 5.  

The pertinent legal authority provides that an effective date for increased disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received by VA within one year after that date; otherwise, the effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); see also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997). 

If the claim is filed within one year of the date that evidence shows an increase in the disability rating has occurred, the earliest date of which an increase is factually ascertainable will be used, not necessarily the date of receipt of the evidence.  See 38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126-27   (1997). 

Under Diagnostic Code 6847, sleep apnea warrants an evaluation of 50 percent if the disability requires the use of a CPAP machine.  Turning to the evidence of record, a private medical report dated October 28, 2009, recommended a trial of CPAP therapy.  In light of the foregoing, the Board finds that the record contains evidence to show that the Veteran's disability was manifested the required use of a CPAP machine on October 28, 2009, and as such an earlier effective date for the assignment of a 50 percent evaluation for sleep apnea is granted.   


ORDER

An effective date of October 28, 2009, for the assignment of the Veteran's 50 percent rating for sleep apnea is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


